Title: To James Madison from Robert R. Livingston, 21 September 1804
From: Livingston, Robert R.
To: Madison, James



No. 116
Sir
Paris 21 Septr 1804
The ambassador of Spain has this moment left me. In the course of our conversation he dropped Some things that it is important you Should know as indicative of the Sentiments of his Court & perhaps as necessary to form the basis of the measures that it may be proper immediately to take. He of course insisted that West Florida made no part of our purchase, but as he Supported this Sentiment by no new argument, & as I wished to Sound him, & not to alarm him, I did not think it necessary to dwell upon the little utility of the Floridas to Spain the danger of their falling into the hands of the British & the disposition of the U. S. to Settle all controversies amicably by the purchase of East Florida & perhaps by a grant in exchange of Some territory on the West Side near the Sea coast which would form a barrier for them. He replied that as to any exchange it was impracticable as our boundary there was extremely narrow. I observed that the extent to the river Bravo was by no means inconsiderable. He replied that we could have no claim to that extent that Louisiana never extended further west than the Natchitoches in 31 degree of latitude and that the Missoury was always recognized as the property of Spain and not as a part of Louisiana. I am therefore Satisfied that you will have your own boundary to make, & the Sooner you do it, the better. In order to form a barrier against you, I am well informed that a Strong Colony is to be established on the Rio Bravo that 16000 Colonists are prepared for that establishment.

It is not for me to Judge of the measures that Should be adopted, of these the President is doubtless the best Judge. But as Spain was never in a more weak position than at present if strong measures are thought best they should be not delayed and your military post should as soon as possible be extended as far west as possible to prevent your being the agressors if a controversy Should arise, & it certainly will arise. Should a strong post be immediately taken on the Rio Bravo it would facilitate your negotiations. I fear we have missed the time to use the means I have suggested in one of my letters and that we are anticipated in those very measures but Something may Still be done in that way & Should not be neglected. While Spain wishes to limit us as much as possible France wishes to make our controversy favorable to her finances. Yesterday Mr. Marbois again Spoke to me on the Subject of purchasing the Floridas and giving sixty millions for them & even pressed the matter very Strongly upon me. You See by this which way the wind Sets—the distresses of Spain make them fear that She will not be able to comply with her engagements and the threatening war and internal expences render the state of the treasury here very precarious.
Tho’ it is out of my department, yet I will venture to observe that it appears to me that immediate measures Should be taken to put our Sea Ports town [sic] in Security against a bombardment & to add to our naval force, in which case we may be very easy about the politicks of Europe, but without which even Spain may injure or at least disgrace us.
I look hourly & impatiently for Genl Armstrong to begin my Journey to Italy as the Season for crossing the alps is passing, & I can not find a Single person here to whom I can in the present State of things with propriety commit the charge of our affairs: to Mr Skipwith there are Strong exceptions both as it regards the French Government & his fellow citizens. I have the honor to be, Sir, With the most respectful attachment Your most obt hum: Servt
Robt R Livingston
